          Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

JOSHUA H. MONIZ,                             §
          Plaintiff                          §
                                             §
                                             §
                                             §
v.                                           §      CASE NUMBER: 1:21-cv-00459
                                             §
                                             §
                                             §
NATIONAL CREDIT SYSTEMS,                     §
INC. & MFG TUSCANY OWNER,                    §
LLC,                                         §
                                             §
              Defendants                     §      DEMAND FOR JURY TRIAL
              .                              §

                         PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff, Joshua H. Moniz (“Plaintiff” or “Moniz” herein), brings this action against

Defendants, National Credit Systems, Inc. ("National Credit" or “Defendant” herein), and MFG

Tuscany Owner, LLC (“MFG” herein).



                             PRELIMINARY STATEMENT

       1. This is an action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

seq. ("FDCPA") as well as under the Texas Debt Collection Act, Texas Finance Code

Chapter 392 ("TDCA"), to obtain damages, and other relief for the Defendants’ violations of the

FDCPA and TDCA.




                                                                                                 1
            Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 2 of 12




                                JURISDICTION AND VENUE

         2. This Court has subject-matter jurisdiction over this matter pursuant to

   28 U.S.C. § 1331 and § 1337(a) and 15 U.S.C. § 1692 et seq..

         3. Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, under 28 U.S.C. § 1391(b)(2) because Plaintiff resides in this District

and the acts complained herein, in part, occurred in this District.



                                        STANDING

         4. Plaintiff has suffered an injury in fact that is traceable to Defendants’ collective

conduct and that is likely to be redressed by a favorable decision in this matter.

         5. Plaintiff further suffered a concrete injury because of Defendants’ violations

contained herein.

         6. Plaintiff further suffered a concrete informational injury because of Defendants’

failure to provide truthful information in connection with attempts to collect an alleged consumer

debt from Plaintiff.

                                        THE PARTIES

         7. Plaintiff, Joshua H. Moniz, is an individual who resides in Williamson County,

Texas.

         8. Defendant, National Credit Systems, Inc., is a Georgia corporation that is authorized

to conduct business in Texas and may be served at the following address:

                CT Corporation System
                1999 Bryan St., Ste. 900
                Dallas, Texas 75201-3136




                                                                                                    2
          Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 3 of 12




       9. Defendant, MFG Tuscany Owner, LLC, is a creditor and former landlord of Plaintiff

and is a Foreign Limited Liability Company which can be served at the following address:

               National Registered Agents, Inc.
               1999 Bryan St., Ste. 900
               Dallas, Texas 75201-3136


                                 FACTUAL ALLEGATIONS

       10. Plaintiff and his girlfriend Victoria Doe (“Victoria” herein to protect her

identity) were former tenants of a residential apartment complex in Texas that was/is owned by

MFG.

       11. On or about Victoria signed a written lease (“First Lease”) with MFG. In light of the

fact that Victoria subsequently pursued a study abroad program, MFG required that Plaintiff be

added as an additional tenant and signatory to the First Lease.

       12. Shortly before the expiration of the First Lease, Victoria signed a second written

residential lease with MFG (“Second Lease” herein) for a new lease term from approximately

September 1, 2018 through February 28, 2019.

       13. However, MFG did not list Plaintiff as a tenant on the Second Lease. Moreover,

Plaintiff neither signed the Second Lease nor executed a guaranty.

       14. In fact, on or about September 24, 2018, Victoria even in good faith informed the

apartment management, the agent of MFG, by email that Plaintiff was not a party to the Second

Lease and Victoria also inquired whether Plaintiff should be added as an additional tenant.

Nevertheless, MFG did not amend the Second Lease and never required that Plaintiff be added as

a party to the Second Lease.

       15. Ultimately, in part because of a dispute over the leasehold, Victoria vacated the

premises prior to the end of the Second Lease term.

                                                                                                 3
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 4 of 12




        16. The Defendants collectively then sought to collect from Plaintiff the alleged

debt (“alleged debt” herein), consisting of unpaid rent and related fees, in connection to

the Second Lease. The alleged debt is for goods and services for personal, family or

household purposes in connection to the Second Lease.

        17. The alleged debt is a “debt” as that term is defined by § 1692a (5) of the FDCPA and

a "consumer debt" as that term is defined by § 392.001(2) of the TDCA.

        18. Plaintiff is a "consumer" as that term is defined by § 1692a (3) of the FDCPA and a

“consumer” as that term is defined by § 392.001(1) of the TDCA.

        19. After the purported default of the alleged debt, MFG placed the alleged debt with

National Credit for collection against Plaintiff.

        20. National Credit is a “debt collector” as that term is defined by 15 U.S.C. § 1692a (6)

of the FDCPA.

        21. National Credit is a "third-party debt collector" as defined by § 392.001(7) of the

TDCA.

        22. MFG is a “debt collector” as defined in § 392.001(6) of the TDCA.

        23. Plaintiff subsequently discovered adverse credit reporting by National Credit with at

least one credit bureau with regards to the alleged debt. On or about March 22, 2020, Plaintiff

sent a written dispute to National Credit with regards to the alleged debt.

        24. On or about April 25, 2021, National Credit transmitted to Transunion information

regarding the alleged debt, thereby indicating Plaintiff was liable for the outstanding balance of

$2736.00. National Credit further transmitted to Transunion that there was a dispute, thereby

acknowledging receipt of the dispute by Plaintiff.




                                                                                                  4
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 5 of 12




       25. On or about May 6, 2021, MFG also sent via email to Victoria Doe an

itemized statement of the alleged debt (itemized statement / Exhibit A and partially redacted in

accordance with FRCP 5.2).

       26. Plaintiff alleges that he was not liable for any portion of the alleged debt in so much

as Paragraph #1 of the Second Lease under the heading “Parties”, listed only Victoria Doe as the

tenant on the Lease:

               Parties. This Lease Contract (“Lease”) is between you, the
               resident(s) (list all people signing the Lease)


       27. Moreover, Paragraph #1 of the Second Lease contains a parole evidence/merger

clause with the following language:

                       Neither we nor any of our representatives have made any oral
                       promises, representations, or agreements. This Lease is the entire
                       agreement between you and us.

       28. Consequently, the Second Lease, by its own terms, precludes any liability of Plaintiff

for any alleged breach in connection to the Second Lease.

       29. On or about May 11, 2021, an agent of MGR, in response to an email inquiry,

confirmed by email that Plaintiff would not be held responsible by a collection agency

since Plaintiff was unlisted on the respective lease.

       30. Plaintiff therefore alleges that the transmission of the credit reporting balance of

$2736.00 to Transunion by National Credit and which listed Plaintiff as the debtor for the alleged

debt was materially false and misleading.

       31. The transmission of credit reporting information to Transunion by National Credit

regarding Plaintiff’s purported $2736.00 obligation for any breach of the Second Lease was a

"communication" as that term is defined in 15 U.S.C. § 1692a (2).



                                                                                                     5
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 6 of 12




       32. The sending of Exhibit A by MGR directly to Victoria Doe was a “communication”

as defined by 15 U.S.C. § 1692a (2) and constitutes "debt collection" as that term is defined by

§ 392.001(5) of the TDCA.

       33. The sending of Exhibit A by MGR directly to Victoria Doe, to the extent it occurred,

was a “communication” as defined by 15 U.S.C. § 1692a (2) and constitutes "debt collection" as

that term is defined by § 392.001(5) of the TDCA.

       34. The transmission of credit reporting information to Transunion by National Credit

was a form of "debt collection" as that term is defined by § 392.001(5) of the TDCA.

       35. Plaintiff alleges that MGR engaged in debt collection of the alleged debt, at the very

least, by the assignment of the alleged debt to National Credit and by its efforts to direct and

influence the collection of the alleged debt from National Credit.

       36. Plaintiff further alleges that MGR engaged in debt collection by the sending of

Exhibit A to Victoria Doe.

       37. Plaintiff alleges that MGR communicated with National Credit false information

regarding the alleged debt in so much as MGR sent to National Credit instructions to collect the

alleged debt from Plaintiff. Moreover, both Defendants continued to collect the alleged debt

from Plaintiff even after Plaintiff disputed the alleged debt.

       38. Plaintiff alleges that MGR was aware that National Credit was reporting false

information to the credit bureaus of Plaintiff over a period of at least one year.




                                                                                                    6
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 7 of 12




       39. Plaintiff alleges that National Credit knew or should have known that the information

that it transmitted to Transunion was materially false because Plaintiff had already disputed the

alleged debt. Consequently, National Credit was therefore under an obligation to verify the

accuracy of the alleged debt and to review the Second Lease before transmitting further false

information to Plaintiff’s credit bureaus.

       40. Plaintiff alleges that MGR knew or should have known that the information in

Exhibit A was materially inaccurate before sending Exhibit A to Victoria Doe and before

instructing National Credit to collect the alleged debt from Plaintiff.

       41. Plaintiff alleges actual damages because of the foregoing collection activity by MGR

and National Credit. Plaintiff alleges that he has suffered damage to his credit and Plaintiff has

also experienced emotional distress and humiliation in connection to the collection efforts by

MGR and National Credit.




                                                                                                     7
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 8 of 12




            COUNT I—VIOLATION OF THE TEXAS DEBT COLLECTION ACT

        42. Plaintiff incorporate all facts as alleged in the foregoing paragraphs.

        43. Chapter 392, Section 304 of the Texas Finance Code provides as follows:


                FRAUDULENT, DECEPTIVE, OR MISLEADING REPRESENTATIONS

                (a) Except as otherwise provided by this section, in debt collection or in
                obtaining information concerning a consumer, a debt collector may not use a
                fraudulent, deceptive, or misleading representation that employs the
                following practices:

                (8) misrepresenting the character, extent, or amount of a consumer debt, or
                misrepresenting the consumer debt's status in a judicial or governmental
                proceeding;

                (19) using any other false representation or deceptive means to collect a debt
                or obtain information concerning a consumer.

        44. Plaintiff alleges National Credit violated the foregoing provisions of Chapter 392,

Section 304 of the Texas Finance Code by the transmission of materially false credit information

to Transunion regarding the alleged debt in so much as Plaintiff was not a party and signatory to

the Second Lease.

        45. Plaintiff alleges MGR violated the foregoing provisions of Chapter 392,

Section 304 of the Texas Finance Code by sending Exhibit A to Victoria Doe, notwithstanding

the fact that Plaintiff was not liable for the alleged debt.

        46. Plaintiff alleges that Defendant MFG misrepresented the amount of the

alleged debt by instruction National Credit to collect the alleged debt when MFG knew or should

have known National Credit would engage in collection activity against Plaintiff.

        47. Plaintiff alleges he has actual damages because of the foregoing violations.




                                                                                                    8
           Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 9 of 12




                COUNT II—VIOLATION OF THE FAIR DEBT COLLECTION
                             PRACTICES ACT


       48. Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       49. 15 U.S.C. § 1692(e)(2)(A), (8) and (10) of the FDCPA provide as follows:

               FALSE OR MISLEADING REPRESENTATIONS

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

               (2) The false representation of—
                              (A) the character, amount, or legal status of any debt;

               (8) Communicating or threatening to communicate to any person credit
               information which is known or which should be known to be false, including
               the failure to communicate that a disputed debt is disputed;

               (10) The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a consumer.


        50. National Credit violated sections (2)(A) and (10) of 15 U.S.C. § 1692e by falsely

transmitting to Transunion that Plaintiff was liable for the alleged debt, in the amount of

$2736.00, notwithstanding the fact that Plaintiff was not a signatory on the Second Lease.

        51. National Credit further violated section e (8) of 15 U.S.C. § 1692e by transmitting

incorrect information to Transunion regarding Plaintiff’s liability for the alleged debt.




                                                                                                  9
          Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 10 of 12




                                JOINT ENTERPRISE

       52. Plaintiff incorporate all facts as alleged in the foregoing paragraphs.

       53. Plaintiff alleges that all the Defendants are collectively liable under the TDCA for

the actions of one other under a theory of joint enterprise as (1) an agreement, express or

implied, among the members of the group; (2) a common purpose to be carried out by the group;

(3) a community of pecuniary interest in that purpose, among the members; and (4) an equal

right to a voice in the direction of the enterprise, which gives an equal right of control. See

Shoemaker v. Estate of Whistler, 513 S.W.2d10, 18 (Tex.1974).

       54. Plaintiff alleges that MGR and National Credit jointly engaged in the improper

collection of the alleged debt from Plaintiff.



                               VICARIOUS LIABILITY

       55. Plaintiff incorporate all facts as alleged in the foregoing paragraphs.

       56. Plaintiff alleges that MFG is liable for the actions of National Credit by virtue of

vicarious liability and/or agency.

       57. Plaintiff further alleges that MFG is liable for the actions of National Credit by virtue

of vicarious liability and/or agency. At the very least MFG provided materially false information

to National Credit including and not limited to Exhibit A, knowing that National Credit would

use this information to collect the alleged debt from Plaintiff.

       58. Plaintiff further alleges that MFG allowed National Credit to engage in improper

collection practices complained herein.




                                                                                                  10
          Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 11 of 12




                TEMPORARY INJUNCTION AND PERMANENT INJUNCTION

       59. Plaintiff requests the Court issue a Temporary Injunction and Permanent

Injunction under the TDCA and FDCPA that orders National Credit and MFG to correct the

improper reporting of the alleged debt on all the credit bureaus of Plaintiff.



                       REQUEST FOR ATTORNEY’S FEES

        60. Plaintiff seeks reasonable attorneys’ fees as per the FDCPA and TDCA and

any other statutory or common law basis.



                                       PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Joshua H. Moniz, respectfully

prays that the Defendants, National Credit Systems, Inc., and MFG Tuscany Owner, LLC, be

cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

entered for the Plaintiff against Defendants, as follows:

        a. Temporary injunction be issued, and upon final hearing a Permanent

Injunction be issued, requiring Defendant National Credit and MFG to correct the improper

reporting of the alleged debt on all the credit bureaus of Plaintiff;

       b. The Court award Plaintiff actual and statutory damages pursuant to Texas Finance

Code § 392.403(a)(2) and § 392.403(e) and any other applicable provision;

       c. The Court award Plaintiff costs and attorneys’ fees pursuant to Texas Finance Code

§ 392.403(b).

       d. The Court award Plaintiff actual and statutory damages pursuant to 15 U.S.C.

§ 1692(k)(a)(1) and (a)(2) and any other applicable provision;



                                                                                               11
          Case 1:21-cv-00459-LY Document 1 Filed 05/24/21 Page 12 of 12




       e. The Court award Plaintiff costs and reasonable attorneys’ fees pursuant to 15 U.S.C.

§ 1692(k)(a)(3) and any other applicable statute or legal basis;

       f. The Court award Plaintiff prejudgment and post judgment interest as allowed by law;

       g. The Court grant Plaintiff such further relief to which Plaintiff may be justly entitled.



                                      Respectfully submitted,

                                      /s/Brent A. Devere
                                      Brent A. Devere
                                      SBN#00789256
                                      1411 West Avenue, Suite #200
                                      Austin, Texas 78701
                                      Ph: 512-457-8080 Fax: 512-457-8060
                                      Email: BDevere@1411west.com
                                      Attorney for Plaintiff

                                      Joshua H. Moniz




                                                                                                 12
